DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al, CN104086903.
Wei discloses a rubber composition prepared via a process comprising the steps of combining EPDM, corresponding to the claimed base polymer, with a reinforcing agent, an anti-aging agent, an activating agent, a plasticizer, and sulfur and accelerator, corresponding to the claimed crosslinking agent (page 4, line 25 to page 5, line 17). Note that the sulfur curative is added in a separate step after all other component have been combined, corresponding to the claimed process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al, CN104086903.
As discussed earlier in this Action, Wei discloses a rubber composition prepared via a process comprising the steps of combining EPDM, corresponding to the claimed base polymer, with a reinforcing agent, an anti-aging agent, an activating agent, a plasticizer, and sulfur and accelerator, corresponding to the claimed crosslinking agent.
Regarding the amounts of each component: Wei teaches that the prior art composition comprises 30 to 50 parts reinforcing agent as an enhancer, 1 to 5 parts plasticizer, 1 to 5 parts activating agent, 1 to 5 parts anti-aging agent, and 1 to 5 parts of the combination of sulfur and accelerator. Note that these values are relative to 50 parts EPDM (page 1, lines 23-32). The prior art composition therefore corresponds to a composition comprising 60 to 100 parts filler, 2 to 10 parts plasticizer, 2 to 10 parts activating agent, 2 to 10 parts anti-aging agent, and 2 to 10 parts sulfur curative per 100 parts EPDM. Said reinforcing agent may be a blend of carbon black (for claim 15) and white carbon black, corresponding to the claimed inorganic filler (for claim 15) (page 2, lines 36-39).
Wei does not particularly point to the production of a composition comprising the claimed amounts of each component.
Regarding the amounts of reinforcing agent (for claim 15), activating agent (for claim 16), plasticizer (for claim 17): As noted above, the prior art composition comprises 60 to 100 parts filler, 2 to 10 parts activating agent, and 2 to 10 parts plasticizer. Additionally, the prior art does not place any restrictions on the amount of carbon black and white carbon black; Wei therefore renders obvious the production of compositions wherein the amount of each of these compounds is in the range of less than 100 parts per 100 parts EPDM. Note that the prior art ranges overlap the claimed ranges. It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages"; see In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  (MPEP § 2144.05). Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare a composition comprising the claimed amounts of reinforcing agent, plasticizer and activating agent in view of the teachings of Wei.
Regarding the claimed amount of anti-aging agent (for claim 16): It has been held that a prima facie case of obviousness exists where the claimed ranges and the prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Note that the difference between the prior art range and the claimed range is only 0.5 part per 100 parts EPDM. Because this difference is so small, an ordinary artisan would reasonably expect that the properties of the prior art composition would not be materially different from those of the claimed composition. The burden is therefore shifted to applicant to provide evidence demonstrating the criticality of the claimed range.

Claims 1-4, 7-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al, US2018/0231152.
Clark discloses the production of a rubber composition (for claim 1), wherein said rubber composition comprises EPDM (for claim 13), filler, corresponding to the claimed reinforcing agent (for claims 1, 13); 0.1 to 5 phr antioxidant, corresponding to the claimed anti-aging agent (for claims 1, 13, 16); 1 to 10 phr of a zinc activator such as zinc oxide, corresponding to the claimed activating agent (for claims 1, 7, 13, 16); plasticizer such as paraffin oil (for claims 1, 10, 13); and a peroxide curative, corresponding to the claimed crosslinking agent (for claims 1, 13). The prior art composition may further comprise stearic acid as a processing aid (for claims 8) (¶0073).
Regarding the claimed base polymer: Clark teaches that the EPDM may be a blend of a low ethylene EPDM having an ethylene content no more than 60% and a high ethylene EPDM having an ethylene content of at least 69% by weight, overlapping the claimed range (for claims 1, 14). Clark further teaches the use of EPDM polymers having a ethylidene norbornene (ENB) content of 5 to 10 % by weight, overlapping the claimed range (for claims 1, 14). Said low ethylene EPDM and high ethylene EPDM are combined in a weight ratio ranging from 10:1 to 1:10, overlapping the claimed range (for claims 1, 14) (¶0041, 0043, 0044, 0045). Clark therefore renders obvious the use of an EPDM which is a blend of low ethylene EPDM having ethylene content no more than 60% and ENB content of 5 to 10%, corresponding to the claimed first EPDM (for claims 1, 14), and a high ethylene EPDM having an ethylene content of at least 69% and ENB content of 5 to 10%, corresponding to the claimed second EPDM (for claims 1, 14).
Regarding the claimed reinforcing agent: Clark teaches that the composition may comprise 20 to 70 phr carbon black (for claims 3, 15) and 20 to 80 phr silica, corresponding to the claimed inorganic filler (for claims 3, 15) (¶0047, 0059). Said carbon black is characterized by DBPO absorption of 92 to 120 cm3/100 g and I2 absorption of 16 to 27 mg/g, overlapping the claimed ranges (for claim 4) (¶0048-0049).
Clark does not particularly point to the production of a composition comprising the claimed amounts of first and second EPDM having the recited monomer compositions  or a process wherein the components are combined in the recited order.
As noted above, the prior art ranges overlap the ranges recited in the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare the claimed composition in view of the teachings of Clark (for claims 1, 14); see In re Wertheim, In re Woodruff, and In re Peterson cited earlier in this Action.
Regarding the claimed amounts of stearic acid, plasticizer, and crosslinking agent: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) (MPEP § 2144.06(II)(A)). Barring a showing of evidence demonstrating unexpected results, it would have been obvious to vary the concentrations of stearic acid (for claim 8), plasticizer (for claims 9, 17) and crosslinking agent (for claims 11)
Regarding the order of combining ingredients: It has been held that the “[S]election of any order of mixing ingredients is prima facie obvious”;   see In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results) (MPEP § 2144.04(IV)(C). The prior art teaches a process wherein the same components are combined with one another to form a rubber composition. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to one of ordinary skill in the art to modify the prior art process by adding the curative in a separate step after combining the other ingredients (for claim 13). 
Regarding the claimed resistance (for claim 2):  “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…" as that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (MPEP § 2112).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (MPEP § 2113). As discussed above, Clark renders obvious a composition comprising the same components combined in the same ratio as the claimed composition. As the composition rendered obvious by the prior art appears to be identical to the claimed invention, it is reasonably expected that it would have the same properties as used to define the claimed invention. The burden is therefore shifted to the applicant to provide evidence that the properties used to define the claimed composition would not be met by the prior art composition.
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Clark et al, US2018/0231152, as applied to claim 1 above, and further in view of Guangyu et al, CN108948545.
As discussed earlier in this Action, Clark discloses a rubber composition comprising EPDM; filler; 0.1 to 5 phr antioxidant (for claim 6), corresponding to the claimed anti-aging agent; zinc activator; and a peroxide curative.
Clark is silent regarding the addition of N’-isopropyl-N-phenyl-phenylenediamine to the prior art composition.
Guangyu discloses an EPDM-based rubber composition used in the production of hoses (abstract). As taught by Guangyu, N’-isopropyl-N-phenyl-phenylenediamine was a known in the art to be suitable for use as an antioxidant in EPDM (page 2, lines 6-7).
Clark and Guangyu are both directed towards the production of EPDM-based rubber compositions. As taught by Guangyu, N’-isopropyl-N-phenyl-phenylenediamine was a known antioxidant for such compositions. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to modify the composition of Clark by using N’-isopropyl-N-phenyl-phenylenediamine as the antioxidant, with the reasonable expectation of obtaining a final composition having improved resistance to oxidative damage.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Clark et al, US2018/0231152, as applied to claim 1 above, and further in view of Beek, WO2014/154602.
As discussed earlier in this Action, Clark discloses a rubber composition comprising EPDM; filler; 0.1 to 5 phr antioxidant (for claim 6), corresponding to the claimed anti-aging agent; zinc activator; and a peroxide curative.
Clark is silent regarding the addition of sulfur.
Beek discloses the use of a curative comprising a peroxide such as dicumyl peroxide, elemental sulfur (for claim 12), and first and second sulfur cure accelerators which are used in the crosslinking of EPDM (abstract; page 2, lines 11-19). Beek teaches that the use of a combination of peroxide and sulfur curatives results in a final product having improved tear strength compared to EPDM cured via peroxide alone (page 2, lines 1-4).
As taught by Beek, it was known in the art that the addition of a combination of sulfur and sulfur accelerators to the peroxide cure of EPDM results in a final product having improved tear strength. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to modify the composition of Clark by adding the curative of Beek during the crosslinking step, in order to obtain a final product having the improved properties taught by WO2014/154602.

Allowable Subject Matter

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Clark et al, US2018/0231152, discussed earlier in this Action. The prior art does not teach nor does it fairly suggest the production of a composition comprising the claimed components in the required amounts, wherein the inorganic filler is a silica having a BET surface area of 180 to 230 m2/g and a density of 120 to 160 g/L.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765